Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claim(s) 1-12, in the reply filed on 7/5/2022 is acknowledged.
2.	Claim(s) 1-12 will be examined. Claim(s) 13-20 are cancelled.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over BERGMAN (US 20140212332 A1).
     	Regarding claim 1, BERGMAN discloses an apparatus for measuring a dosage of disinfection light (figs. 2a-2c, 200), comprising:
a measurement pad (200) including a photochromic material (225) that possesses a calibrated [0038-0039] response of color change to a dosage [0038-0039] of the disinfection light incident on the measurement pad; and
a dosage scale bar (227) having a plurality of units (fig. 2a; 227 Note green, yellow, red) that have different colors [0038-0039]
wherein the dosage of the disinfection light is determined by comparing a color [0038-0039] of the measurement pad (200, 225) with the different colors of the plurality of units (of 227) [0038-0039]
(figs. 2a-2c, 200, 225, 227 Note green, yellow, red) 
[0036-0039].

Regarding claim 2, BERGMAN discloses wherein the calibrated response of color change increases as a wavelength of the disinfection light decreases (i.e. towards/into the UV light spectrum)  [0038-0039] (in that the photochromatic material color changes due to shorter wavelength UV light and not due to longer wavelength visible light) and wherein the response of color change decreases as the dosage of the disinfection light increases [0038-0039] (inherent , in that the color change/reaction to UV light can only change so far till its end point is reached (i.e. at a maximum dosage to color change dependency))
(the longer the photochromatic material is exposed (higher dosage) the less of a color change/chemical reaction due to light irradiation will occur).
     	Regarding claim 4, BERGMAN discloses that two neighboring units of the plurality of units (of 227) have a color difference of at least 10 [0039 Note any number of ranges or gradients may be used and may be labeled in any suitable fashion].
     	Regarding claim 5, BERGMAN discloses that at least one reference color patch (227) having a color that corresponds to a reference dosage of the disinfection light incident on the measurement pad [0038-0039]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over BERGMAN (US 20140212332 A1).
Regarding claim 3, BERGMAN discloses that when the wavelength of the disinfection light ranges from 250 — 280 nm, the calibrated response of color change ranges 
(abstract Note UVC) [0009] 
(Note UVC covers the range of 100–280 nm.]
[0038] [0039 Note any number of ranges or gradients may be used and may be labeled in any suitable fashion].
[0043].
In regards to claims 3, BERGMAN et al. differs from the claimed invention by not showing the stated ranges disclosed (i.e., color change ranges 2.0-5.0 per mJ/cm?, 0.6-1.0 per mJ/cm2and 0.1-0.4 per mJ/cm2 for the accumulated dosage of the disinfection light in ranges of 0-10 mJ/cm?, 10-40 mJ/cm2, and 40-100 mJ/cm?, respectively). It would have been obvious to one having ordinary skill in the art at the time the invention was made for stated ranges disclosed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


2.	Claim(s) 6-8 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over BERGMAN (US 20140212332 A1) in view of DAYTON (US 20170157279 A1).
     	Regarding claim 6, BERGMAN discloses a substrate (fig 2; 200 , 230) , the measurement pad (225) and the dosage scale bar (227) being disposed on a top surface of the substrate; and

     	But BERGMAN fails to disclose a protective film disposed on the measurement pad and formed of material that is transparent to the disinfection light.
    	DAYTON, however, discloses a photochromatic UV dosimeter (figs. 1-2; 10) that has a protective film (14) disposed on the measurement pad (10, 12a-12c) and formed of material that is transparent [0019] to the disinfection light (abstract).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of BERGMAN, with a protective film disposed on the measurement pad and formed of material that is transparent to the disinfection light, as taught by DAYTON, for the use of known technique (i.e., adding a protective film) to improve similar UC photochromatic dosimeter devices in the same way (i.e. to protect the UV photochromatic layer from physical damage to increase device durability and lifetime).

Moreover, regarding claim 7, DAYTON discloses an attenuation film (figs. 2a-2b; adhesive 18 applied to surface 20 of protective layer 14, per [0021]) disposed between [0021] the measurement pad (12) and the protective film (14) and formed of material (18) that attenuates (inherent that the light is attenuated to some degree by the material of 18) the disinfection light [0021 Note adhesive film]; and is obvious for the reasons discussed supra with reference to claim 6, see previous.

     	Regarding claim 8, BERGMAN discloses that an 
an 
Regarding claim 8, BERGMAN  differs from the claimed invention by not showing an additional measurement pad disposed on a bottom surface of the substrate ; and an additional dosage scale bar on a bottom surface of the substrate.  It would have been obvious to one having ordinary skill in the art at the time the invention was made for duplicated additional measurement pad additional dosage scale to be on a bottom surface, since it has been held that mere duplication of parts has no patentable significance, unless a new and unexpected result is produced, and involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

2.	Claim(s) 9-12 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over BERGMAN (US 20140212332 A1) in view of SMITH et al. (US 20140138274 A1).
Regarding claim 11, BERGMAN discloses an apparatus for measuring a dosage of disinfection light  (figs. 2a-2c, 200), , comprising:
a pad (200); and  
a 
wherein the color of the pad is 
wherein the color of the pad to thereby reveal the stenciled messaging system (225, is that 225 changes color) 0036-0039].
(figs. 2a-2c, 200, 225, 227 Note green, yellow, red) 
[0036-0039].
But BERGMAN fails to disclose (underlined) a stenciled messaging system printed on the pad with a photochromic material;  
wherein the color of the pad is same as a color of the stenciled messaging system when the pad is not exposed to disinfection light; and wherein the color of the stenciled messaging system becomes different from the color of the pad when a preset dosage of the disinfection light.
    	SMITH, however, discloses a photochromatic labeling system for an object and    
a stenciled [0123] messaging system (figs. 25D-25E, 1092, 1066a-e) system printed on the pad/object [0123] with a photochromic material [0123];  
wherein the color of the pad is same (figs. 25D-25E, 1092, 1066a-e) [0123] as a color of the stenciled messaging system when the pad is not exposed to disinfection light [0123]; and 
wherein the color of the stenciled messaging system becomes different [0123] from the color of the pad when a preset dosage of the disinfection light [0123]
 (figs. 25D-25E, 1092, 1066a-e) 
(figs. 25c-25e) 
(fig. 16) 
[0123] [0095] [0107].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of BERGMAN, with the stenciled message system as claimed, as taught by SMITH, to use as a substitution of one known photochromatic labeling system for another to obtain predictable photochromatic labeling reaction/warning results.

Regarding claim 9, BERGMAN discloses the elements of claim 1, see previous.
     	But BERGMAN fails to disclose a stenciled messaging system printed on the measurement pad with a material that attenuates the disinfection light, wherein the color of the measurement pad is same as a color of the stenciled messaging system when the measurement pad is not exposed to the disinfection light and wherein the color of the measurement pad becomes different from the color of the stenciled messaging system when a preset dosage of the disinfection light is incident on the measurement pad to thereby reveal the stenciled messaging system.
    	SMITH, however, discloses a photochromatic labeling system for an object and   
a stenciled [0123] messaging system (figs. 25D-25E, 1092, 1066a-e) printed on the measurement pad/object [0123] with a material that attenuates figs. 25D-25E) [0123] the disinfection light [0123], 
wherein the color of the measurement pad is same (figs. 25D-25E, 1092, 1066a-e) [0123] as a color of the stenciled messaging system [0123] when the measurement pad is not exposed to the disinfection light [0123], and 
wherein the color of the measurement pad becomes different [0123] from the color of the stenciled messaging system when a preset dosage [0123] of the disinfection light is incident on the measurement pad to thereby reveal the stenciled messaging system [0123]  
(figs. 25D-25E, 1092, 1066a-e)  
(figs. 25c-25e) 
(fig. 16) 
[0123] [0095] [0107].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of BERGMAN, with the stenciled message system as claimed, as taught by SMITH, to use as a substitution of one known photochromatic labeling system for another to obtain predictable photochromatic labeling reaction/warning results.

Moreover, regarding claims 10 and 12, SMITH discloses wherein the stenciled [0123] messaging system includes at least one of a message [0123], 9, see previous.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881